United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1489
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Mario E. Miranda,                       *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 7, 2004
                                Filed: December 13, 2004

                                   ___________

Before RILEY, McMILLIAN, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      A September 1998 indictment charged that Mario Miranda possessed
methamphetamine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). In
April 1999, while on pretrial release, Miranda failed to report as directed. He was
eventually arrested in August 2003, and shortly thereafter he entered into a plea
agreement. Upon his guilty plea, the district court1 sentenced Miranda to 168 months'
imprisonment and 3 years' supervised release.

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
      On appeal, Miranda argues that the district court clearly erred in assessing
criminal history points for two prior marijuana-possession convictions that were
uncounseled, and in finding he had not accepted responsibility. We reject both
arguments. First, the district court did not clearly err in the criminal-history
computation: Miranda admitted at sentencing that he received assistance of counsel
in both cases. In any event, the convictions were misdeamenors and Miranda
received no prison terms; thus, they were properly counted. See U.S.S.G. § 4A1.2(c);
U.S.S.G. § 4A1.2, comment. (backg’d.); United States v. Jenkins, 989 F.2d 979, 979-
980 (8th Cir. 1993). Second, the court did not clearly err in denying an acceptance-
of-responsibility reduction. The court properly granted an obstruction-of-justice
enhancement because Miranda had evaded arrest for four years, and Miranda’s case
did not present circumstances warranting both the enhancement and a reduction. See
U.S.S.G. § 3E1.1 comment. (n.4) (only in extraordinary case may adjustments for
both obstruction and acceptance apply); United States v. Honken, 184 F.3d 961, 969
(8th Cir.) (cessation of obstructive conduct coupled with guilty plea to underlying
offense does not make case “extraordinary”), cert. denied, 528 U.S. 1056 (1999).

      Accordingly, we affirm.
                     ______________________________




                                        -2-